 

Exhibit 10.53

 





  

NOTARY CERTIFICATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

People’s Republic of China

 Hantang Notary Office, Xi’an, Shaanxi province

 

 

 

 

 

No. : 2018 Kunlunxin( ) Zi No:18050XB02

 

The Operation Income Right Transfer and Repurchase Contract

 

Transferor: Wuhan Kingold Jewelry Co., Ltd (hereinafter referred to as “Kingold
Jewelry” or “transferor”)

Residence: No. 15 (special), Huangpu Science Park, Jiang’an District

Legal representative: Zhihong Jia

Contact Address: No. 15 (special), Huangpu Science Park, Jiang’an District

Zip code: 430023

Contact person: Huang Yi

Tel: 13971680308                              Fax:

 

Transferee: Kunlun Trust Co.,Ltd (hereinafter referred to as “transferee”)

Legal representative: Xiao Hua

Adress:

Contact person: Xian Chunlin

Tel: 029-86597938                             E-Mail: xianchunlinkl@cmpc.com.cn

  

Whereas:

1.Transferor is a large-scale gold and platinum jewelry manufacture and
wholesale company. Transferor plans to transfer the operation income rights to
Kunlun Trust in next two years. Transferee is the trustee of “Kunlun Trust·
Kingold Jewelry Assembled Fund Trust Plan” (hereinafter referred to as the
“Trust Plan”), and transferee purchases the Operation Income Right of Au9999
standard gold from Shanghai Gold Exchange(“SGE”) held by transferor with trust
fund of the Trust Plan.

 

2.Transferor shall repurchase the above Operation Income Right by the time price
according to the agreement of both parties.

 

According to The Contract Law of the People’s Republic of China and other laws
and regulations, based on the principles of good faith and justice and through
friendly consultation, both sides reach this contract to comply regarding the
transfer and repurchase of the Object Assets Income Right.

 



 

 

 

Article 1 Transfer Object

 

1、The transfer object under this contract is the Operation Income Right of the
operation income of next two years held by transferor.

2、Details of transferor:

(1) name of transferor:

(2) the formation of main income of transferor in recent 2 years:

 

Article 2 Transfer Price and Payment

1、Both parties agree that the transfer price of the Operation Income Right is
RMB 300 million yuan.

2、The transfer price shall be paid by the trust fund under Trust Plan and the
actual amount shall be subject to the amount of raised trust fund in every
period of Trust Plan. On receiving every transfer payment, transferor shall
submit payment confirmation to transferee.

3、Transferee agrees to pay transfer price in lump sum or in installments after
the establishment of Trust Plan and the guarantee, which is promised by
transferor, is implemented.

Account name: Wuhan Kingold Jewelry Co., Ltd

Account number:

Bank:

Transferee shall be deemed to perform duty after paying the transfer price to
the above account of transferor. If any change occurs on the above account,
transferor shall give written notice to transferee on the date of change,
otherwise any responsibilities arising from that shall be taken by transferor.

4、After the date that transferee signed this contract and pays the first
transfer payment, transferee obtains all the Operation Income Right since this
date. Since this delivery date, transferor shall deposit all interests and other
earnings of Object Assets in the special trust account in 2 work days. 



 

 

 

Article 3 Assets Income Right Repurchase

 

1、After transferring the Operation Income Right to transferee, transferor
promises to repurchase the Assets Income Right in the agreed period since the
establishment of trust plan. After transferor completed the payment, transferor
shall be deemed to complete the repurchase of the Assets Income Right, and the
Assets Income Right is owned by transferor.

2、Repurchase payment price consists two parts: Base repurchase price and
repurchase premium

(1) base repurchase price: Base repurchase price equals the transfer price
stipulated in article 2 of this contract.

Transferor shall pay off all base repurchase price to transferee in months since
the establishment of the Trust Plan. And on completion of base repurchase price
payment, transferor shall settle the unsettled payable repurchase premium. If
transferor needs to pay base repurchase price in advance, it shall deliver
written application to transferee, and shall implement it with agreement of
transferee.

(2) repurchase premium: Before the settlement of base repurchase price,
transferor shall pay repurchase premium, repurchase premium is calculated
according to the following items:

transferor shall pay current duration premium according to the annual rate of
repurchase premium in the chart agreed below before 15th (included) of every
month and the last base repurchase price due date.

starting date annual rate of repurchase premium due date of the first transfer
price   10  %

 

Calculation formula is as below:

current duration premium= unsettled base repurchase price×days in this
accounting period×annual rate of repurchase premium/360

Days in this accounting period refers to the days from 21st of previous month to
the 20th (included) of current month. And days in last accounting period refers
to the days from 21st of previous month to the day (not included) of the
settlement of all base repurchase prices.

Repurchase premium due date and repurchase due date should not be moved backward
when meet with statutory holiday. transferor shall transfer money to the special
account in the nearest workday.

If transferor does not transfer payment within due date, the penalty shall be
counted from repurchase premium due date or repurchase due date and in
accordance with the articles stipulated in this contract.



 

 



3、transferor shall pay the repurchase price by transferring money to the special
account appointed by transferee (Account Name: Kunlun Trust Co.,Ltd , Account
Number: , Bank: )

4、When transferor is paying the repurchase price, all interests and other
earnings produced by Object Assets that has been transferred to special account
shall be deduction to the repurchase price.

 

Article 4 Trust Protection Fund

1、According to relevant stipulations in Measures for the Administration of
Protection funds in the Trust Industry, transferor shall subscribe trust
protection funds at the price of 1% of base repurchase price. Every time when
transferee pays the transfer amount, it will send trust protection fund
subscription notice and confirm the subscription amount to transferor.
Transferor shall transfer subscription amount to the special account transferee
designated within 10days since transferee pays transfer amount, and transferee
shall subscribe the protection fund on its behalf.

2、When transferor partially pays base repurchase amount, transferee shall return
pro rata protection fund subscription money within 10 business days. When
transferor entirely pays base repurchase amount, transferee shall return all
remaining protection fund subscription money and its earnings within 10 business
days

3、If transferor’s subscription amount is overdue, transferor shall pay overdue
fine at 0.05% of subscription amount per day since the date of overdue.

4、If transferor fails to pay repurchase amount timely, transferee shall be
entitled to settle with the subscription money and its earnings in protection
fund returned by transferor.

 

Article 5 Documents Submission

Transferor shall submit necessary documents and materials in accordance with
transferee’s requirements, including but not limited to original pieces or
copies of relevant materials on object assets owned by transferor, including but
not limited to journal account of capital, value added tax invoice, delivery
note, list of outgoing items. The documents and materials that transferor
submits to transferee are all deemed as effective attachment to this contract.

 

Article 6 tax payment

The taxes produced in the process of the exercise of rights or obligations under
the contract shall be paid by each party respectively



 

 

 

Article 7 Representations and Warranties of transferor

Follows are the representation and warranties of transferor:

1、After this contract is signed, it will constitute the legal, valid and binding
obligation to it.

2、transferor is the entire, effective and legal owner of the object assets, and
is entitled to transfer the assets income right of the object assets to
transferee. Transferee shall not meet any legal or actual impediment.

3、transferor guarantees that there are no any other priority rights or third
part rights except for additional articles in this contract.

4、After this contract is signed, without transferee’s written permission,
transferor shall not dispose object assets in any form, and there shall be no
priory right and other third party power on the object assets in any form.

5、Relevant materials offered by Kingold Jewelry to transferee are true,
effective, complete and there is no material omission or concealment.

6、The transfer and repurchase of assets income right are equipped with necessary
authorization and permission, and are within transferor’s authority and are
obedient with relevant laws.

 

Article 8 Representations and Warranties of transferee

Follows are the representation and warranties of transferee

1、An enterprise as a legal person, which forms legally according to the Law of
the PRC and validly exists, and guarantees that it operates legally

2、It is complied with relevant trust stipulations to purchase assets income
right by trust fund and the purchase is nit obedient with compulsory
stipulations in laws and administrations.

3、Relevant materials offered transferor are true, effective, and complete and
there is no material omission or concealment.

4、After this contract is signed, it will constitute the legal, valid and binding
obligation to it.

5、To pay the transfer price to transferor according to this contract. 

 

 

 



Article 9 Contract Entry into Force

1、The Contract should come into effect since being signed (or stamped) by the
legal representatives/responsible persons of both parties and stamped with the
corresponding official seal (or special seal for contract).

2、The Contract should be terminated if the trust plan fails to establish or part
transferor y b’s promised guarantees are not implemented in 60days since the
date that the contract is signed.

 

Article 10 Special Agreement

1、After coming into force of this contract, transferee is empowered to learn
about transferor’s management, financial activities, major transactions, and
transferee is not entitled to intervene transferor’s management.

2、After this contract becomes effective, if one of the following credit risks
happens, transferor shall inform transferee in written form within five business
days after knowing this situation. Effects, possible effects on transferor , and
remedial measures which has taken or are going to take, deadline of remedy and
expected effects should be listed carefully in the written notice.

(1) The operating status of transferor deteriorates.

(2) transferor has lost the business reputation.

(3) Significant suit or arbitration cases happen which affect or may affect
interests of transferor and make the operating status of transferor deteriorate.

(4) Events happen in transferor, which may have material adverse effect on
transferor’s business, capital and property status.

(5) Other items that have material adverse influences on transferor when it
performs this contract’s obligation.

 

Article 11 Notification

1、Unless there are other provisions in the contract, otherwise, all notices
between the two parties under the terms of the contract shall be in written
form, which can be delivered by people, registered letters, express mail
service, and fax can be as an auxiliary way, however, it must have a
supplementary delivery according to the agreed ways in the contract.

2、The notices delivered by registered letter (postage paid) are effective
delivery on the third day after they are delivered (as indicated by the
postmark). The notices issued by express mail service (postage paid) are
effective delivery in the being delivered (as indicated by the postmark).

3、The delivery and notification articles in this contract and dispute settlement
articles are independent articles, not involved in the effectiveness of the
whole contract or other articles in the contract.



 

 

 

Article 12 Confidentiality

Each party should maintain confidentiality about this contract and matters
related with this contract. If there are no written permissions of the other
party, any matters related with this contract cannot be disclosed to a third
party, except the disclosures because of following reasons:

1、transferee performs the obligation of disclosing information ruled by the laws
and regulations or trust documents and discloses information to clients and
beneficiaries.

2、Disclose information to auditors, lawyers and other working staff, who are
authorized in the normal business, with the precondition that these people
should perform the obligation of maintaining confidentiality to the information
related with this contract in their work.

3、The data and documents can be gained publicly or the disclosure of this data
is required by laws and regulations.

4、Disclosing information to court, arbitration institution, or the disclosure
related with this contract is required by the disclosure procedures before
lawsuit or the similar procedures, or the law procedure requires information to
be disclosed.

5、According to the requirement of financial regulator, transferee discloses
information to the financial regulator.

Rules of this article are still valid after the termination of contract.

 

Article 13 Force Majeure

1、The force majeure referred in this contract, means earthquake, flood, war,
governmental behaviors and other events which cannot be foreseen, whose results
can’t be prevented or avoided reasonably.

2、If one party of this contract cannot perform this contract completely or
partly, this party shall inform the other party within 5 business days after the
happening of the force majeure; And offer the detail situation of the event
within 15 business days and the documentations offered by the relevant competent
authorities, functional departments, or notary public which proves that this
contract cannot be performed completely or partly.

3、If one party cannot perform this contract completely or partly because of
force majeure, this party is not responsible for breaking the contract, but this
party shall take the necessary and proper measures to relieve losses which may
bring to the other party.

4、If force majeure happens, both parties shall decide in negotiation on the
change or termination of this contract by the judging the influence on execution
this contract. 



 

 

 

Article 14 Amendment and Supplement to the Contract

1、The agreed content in this contract can be changed after negotiating of two
parties.

2、On the matters not being specified in this contract, two parties can sign
supplement to the contract.

3、The contents which have changed in this contract or supplement contract have
the same legal effect with this contract. If there are conflicts between the
content after the change or supplement contract and this contract, the content
after the change or supplement contract prevails.

 

Article 15 Default Liability

1、Any party that breaches the contract or its representations and warranties
shall bear the corresponding liability for breach of contract and compensate for
all the loss of the observant transferor ecause of its default.

2、If transferee does not make transfer payment to transferor as agreed in
contract, transferor is entitled to end the contract and transferor shall not
transfer assets income right to transferee, and shall return the paid transfer
payment as transferee required.

3、transferee is entitled to charge default fines on transferor. If transferor
fails to make repurchase payment premium or base repurchase payment in time as
this contract agreed; Default fine is 0.5‰ of overdue repurchase price per day.

4、If any default below occurs, transferee shall end this contract and require
that transferor should make repurchase payment in advance and claim compensation
from guarantor or dispose guarantees.

(1) transferor delays or fails to make the repurchase payment;

(2) transferor fails to offer guarantee as agreed in this contract or relevant
guarantee contract is not performed.

(3) transferor fails to fulfill its commitment to transferee or breach relevant
agreement signed with transferee.

(4) Situations happens that transferee is well grounded to regard it may
influence transferor’s assets income right repurchase.



 

 

 

Article 16 Dispute Resolution

All disputes arising from this contract shall be settled through friendly
negotiation. In case no settlement can be reached through negotiation, they
shall bring proceedings to the local People's Courts with the jurisdiction where
transferee is located.

 

Article 17 Others

1、In case any article of this contract is invalid for any reason, the invalidity
of this article does affect the validity of other articles of this contract, so
both parties shall continue to execute the other articles of this contract.

2、transferee has reminds transferor appropriately on articles about its
liability exemptions or limitations; and has detailed explanation on articles
that transferor requested. Both parties show consensus on the understanding of
this contract.

3、The contract is in quadruplicate. Transferee holds two copies while transferor
holds one copy, and relevant administration holds one copy. All copies are with
equal legal effect.

 

Article 18 Miscellaneous

1、In the duration of this trust plan, when gold price (closing price of Au9999
in afternoon hours in Shanghai Gold Exchange in last transaction day) changes
and it causes the pledge rate to be higher than [ ],it is hit alarming line. And
transferor shall pay cash in corresponding amount to the pledgee within 3
working days so that the pledge rate will decrease to [ ]. When gold price
(closing price of Au9999 in afternoon hours in Shanghai Gold Exchange in last
transaction day) changes and it causes the pledge rate to be higher than [ ], it
is hit close position. In this situation, if transferor does not supplement
corresponding gold or cash to make the pledge rate to decrease to %, transferee
has right to dispose directly the pledged gold, transferor shall cooperate to do
corresponding work.



 

 



2、transferor commits that it or a third party it appointed shall offer guarantee
for transferee and guarantee the obligations of transferor under this contract,
such as repurchase payment and etc.

 



Guarantees Name Of Guarantee contracts Contract Number Wuhan Kingold Jewelry
Co., Ltd Pledge Contract 2018kunlunxin(zhi)No.18050XB02 Wuhan Kingold Jewelry
Co., Ltd Mortgage Contract  2018kunlunxin(di)No.18050XB02 Jia Zhihong Guaranty
Contract 2018kunlunxin(baozheng)No.18050XB02



 



 



 

3、Notarization:(1)transferee and transferor confirm that, after signing the
Contract, both parties will transact compulsory notarization of the Contract and
relevant fees would be borne by transferor(2)transferor hereby commits that if
it fails to fulfill or incompletely fulfills any of its obligations under the
Contract, it is willing to receive judiciary compulsory execution, without any
judicial proceeding. Transferee can directly apply for compulsory execution to
people’s court with jurisdiction. Transferor waives right of defense for such
application.(3) This Article has priority to the Article Dispute Resolution in
this contract.

4、Property insurance for object assets: (1) After signing this contract, the two
parties should purchase property insurance for object assets at People’s
Insurance Company of China for the quality and weight. All the insurance costs
produced in insurance shall be borne by transferor. Where transferor violates
the provisions of the contract, transferee shall have the right to apply for
compulsory enforcement to the People’s Court with jurisdiction for directly
disposing the pledged object.

 

(The reminder of this page is intentionally left blank)

 

 

 

 

 

Transferee: Kunlun Trust Co.,Ltd (Official Seal)

Legal representative or authorized agent:

 

 

transferor: Wuhan Kingold Jewelry Co., Ltd. (Official Seal)

Legal representative or authorized agent:

 

 

Signing date:Contract signed in

 



 

